United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2499
                        ___________________________

                              Catarina Lopez-Tercero

                       lllllllllllllllllllllPetitioner - Petitioner

                                           v.

                William P. Barr, Attorney General of United States

                             lllllllllllllllllllllRespondent
                                      ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                              Submitted: April 8, 2020
                               Filed: April 13, 2020
                                   [Unpublished]
                                   ____________

Before LOKEN, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Catarina Lopez-Tercero petitions for review of an order of the Board of
Immigration Appeals, which upheld an immigration judge’s denial of asylum and
withholding of removal. The agency’s conclusion that Lopez-Tercero did not
demonstrate past persecution, and the agency’s denial of relief under the Convention
Against Torture, are not before this court because Lopez-Tercero did not address
those issues in her brief. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th
Cir. 2004).

       Having carefully reviewed the record, we conclude the agency did not err in
determining that Lopez-Tercero failed to establish a well-founded fear of future
persecution on account of membership in a particular social group, the only protected
ground she asserted. See 8 U.S.C. § 1158(b)(1); Miranda v. Sessions, 892 F.3d 940,
942-43 (standard of review). This court has held that the group Lopez-Tercero
proposed is not a cognizable particular social group, and Lopez-Tercero has offered
no evidence or argument that would compel a different result. See Tejado v. Holder,
776 F.3d 965, 970-71 (8th Cir. 2015) (per curiam); Matul-Hernandez v. Holder, 685
F.3d 707, 712-13 (8th Cir. 2012). As this issue is dispositive of Lopez-Tercero’s
asylum claim, we decline to address her other arguments. See De la Rosa v. Barr, 943
F.3d 1171, 1174 (8th Cir. 2019); Mayorga-Rosa v. Sessions, 888 F.3d 379, 385 (8th
Cir. 2018). Finally, because she failed to satisfy her burden of proof on her asylum
claim, we conclude that she has necessarily failed to satisfy the more rigorous
standard for withholding of removal. See Al Tawm v. Ashcroft, 363 F.3d 740, 744
(8th Cir. 2004).

      Accordingly, the petition for review is denied. See 8th Cir. R 47B.
                      ______________________________




                                        -2-